      Case 1:15-cv-09935-NRB Document 102 Filed 10/12/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x                                    ''
                                                                       ' '    4




ERIK H. GORDON, RYAN GIUNTA
and MIO! GROUP LLC,
                                                        15 Civ. 9935 (NRB) (NS)
                         Plaintiffs,

           - against-

JAMES T. DINGMAN, OUT WEST
HOSPITALITY LTD. and THE TRAVELLER'S
BEACH RESTAURANT LTD.,

                         Defendants.

------------------------------------x

                           [PROPOSED) CLERK'S CERTIFICATE

        I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on December 21, 2015 with the

filing of a Complaint. (ECF I). An Amended Complaint was filed on January 14, 2016 (ECF

12), and Amended Summonses were issued as to defendants James T. Dingman, Out West

Hospitality Ltd. and The Traveller's Restaurant, Ltd. on or about January 15, 2016. (ECF 17).

On January 26, 2016, defendants James T. Dingman, Out West Hospitality Ltd. and The

Traveller's Restaurant, Ltd. were each served with, inter alia, the Amended Summons and

Amended Complaint, c/o of Vicki Inskeep Brown. (ECF 18). Proof of service was filed in this

Court on February 3, 2016.       (ECF 18).    On April 14, 2016, James T. Dingman, Out West

Hospitality Ltd. and The Traveller's Restaurant Ltd. appeared in this action by counsel, the firm

of Browne George Ross LLP. (ECF 22). On July 16, 2018, the Court granted Browne George

Ross LLP's motion to withdraw as counsel for Defendants, ordered any corporate defendants to

retain new counsel within thirty days of the order, and stated that the failure to do so "will result
      Case 1:15-cv-09935-NRB Document 102 Filed 10/12/18 Page 2 of 2




in entry of a default Judgment against them." (ECF 94). The Court further directed withdrawing

counsel to provide defendants with a copy of the order. (ECF 94). On July 16, 2018, the Court

also issued an order deeming the Second Amended Complaint (ECF 64-2) proposed by plaintiffs

Ryan Giunta and Erik H. Gordon to be the operative complaint in this matter.            (ECF 95).

Defendant James T. Dingman was served with the Second Amended Complaint on July 18,

2018. (ECF 96). Proof of service was filed in this Court on September 14, 2018. (ECF 96).

       I further certify that the docket entries indicate that defendant James T. Dingman has not

filed an answer, moved or otherwise responded to the Second Amended Complaint. The default

of defendant James T. Dingman is hereby noted.

       I further certify that the docket entries indicate that defendants Out West Hospitality Ltd.

and The Traveller's Restaurant Ltd. have failed to retain new counsel as directed by the Court.

The default of defendants Out West Hospitality Ltd. and The Traveller's Beach Restaurant Ltd.

is hereby noted.


Dated: New York, New York
        Octoberf L, 2018




                                                 2
